Execution Version


EXHIBIT 10.2


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 29, 2018, is by and among AMERICAN MIDSTREAM, LLC,
a Delaware limited liability company (the “AMID Borrower”), BLACKWATER
INVESTMENTS, INC., a Delaware corporation (the “Blackwater Borrower” and,
together with the AMID Borrower, the “Borrowers”), AMERICAN MIDSTREAM PARTNERS,
LP, a Delaware limited partnership (“Parent”), the other Loan Parties party
hereto, BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders party to the Original Credit Agreement referred to below (the
“Lenders”), and the Lenders party hereto.


R E C I T A L S
A.    The Borrowers, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein entered into that certain Second Amended and Restated
Credit Agreement dated as of March 8, 2017 (as modified by that certain Letter
Agreement (Consent) dated as of July 21, 2017, that certain Letter Agreement
(Consent) dated as of September 29, 2017, that certain Letter Agreement
(Consent) dated as of February 20, 2018, that certain Letter Agreement (Consent)
dated as of March 29, 2018, and that certain Letter Agreement (Consent) dated as
of June 22, 2018, and as further amended, restated, supplemented or modified
prior to the date hereof, the “Original Credit Agreement” and, the Original
Credit Agreement as amended by this Amendment, the “Credit Agreement”) pursuant
to which the Lenders have made certain Loans and provided certain Commitments
(subject to the terms and conditions thereof) to the Borrowers.
B.    The Borrowers have requested that the Original Credit Agreement be amended
as of the First Amendment Effective Date (as defined below) to revise certain
covenants contained in the Original Credit Agreement and to make certain other
changes as more fully described herein.
C.    The Lenders signatory hereto and the Administrative Agent are willing to
amend the Original Credit Agreement, as of the First Amendment Effective Date,
as more fully described herein, and upon satisfaction of the conditions set
forth herein, this Amendment shall become effective.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles, schedules, exhibits and sections of the
Original Credit Agreement.


        




US-DOCS\101819103.9

--------------------------------------------------------------------------------




Section 2.    First Amendment Effective Date Amendments to Original Credit
Agreement.    As of and subject to the occurrence of the First Amendment
Effective Date, the Original Credit Agreement is hereby amended as follows:
2.1    Amendments to Section 1.01 (Defined Terms) of the Original Credit
Agreement.    
(a)    The definition of “Applicable Rate” is amended and restated in its
entirety as follows:
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):


Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
Eurodollar Rate Loans /
Letters of Credit
Base Rate Loans
1
>5.00:1
0.500%
3.50%
 
2.50%
2
>4.50:1 but < 5.00:1
0.500%
3.25%
 
2.25%
3
>4.00:1 but < 4.50:1
0.500%
3.00%
 
2.00%
4
>3.50:1 but < 4.00:1
0.500%
2.75%
 
1.75%
5
≥3.00:1 but < 3.50:1
0.375%
2.50%
 
1.50%
6
>2.50:1 but < 3.00:1
0.375%
2.25%
 
1.25%
7
< 2.50:1
0.375%
2.00%
 
1.00%



provided, that for the period beginning on the First Amendment Effective Date
through the date on which the Compliance Certificate is delivered for the fiscal
quarter ending September 30, 2018, the Pricing Level shall be Pricing Level 1.
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section and such
failure continues for two (2) Business Days, then Pricing Level 1 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
(b)    The definition of “Consolidated EBITDA” is amended by inserting new
subclause (D) after subclause (C) of clause (iv) thereof as follows:


2




US-DOCS\101819103.9

--------------------------------------------------------------------------------




and (D) fees, costs, or expenses incurred during such period in connection with
the Southcross Transaction whether or not consummated (including, without
limitation, all transaction fees and expenses); provided, however, that the
amount of fees, costs and expenses added back pursuant to this clause (D) shall
not exceed $25,000,000 in the aggregate for all periods through the Maturity
Date.
(c)    The definition of “Consolidated Total Indebtedness” is amended and
restated in its entirety as follows:
“Consolidated Total Indebtedness” means as of any date of determination, an
amount equal to the sum of all Indebtedness of Parent, the Borrowers and their
Restricted Subsidiaries (on a consolidated basis); provided, that Consolidated
Total Indebtedness shall not include (a) the undrawn stated amount of
outstanding Letters of Credit, (b) the Convertible Preferred Units, (c) the
Midla Natchez Lateral Debt, (d) the Transmission Bond, the Chevron Performance
Bond and other unsecured surety bonds contemplated by Section 7.03(m) to the
extent undrawn or (e) other than with respect to any determination of pro forma
compliance pursuant to the definition of “Parent Debt Offering,” any Parent Debt
Offering the proceeds of which are being held in escrow in accordance with
clause (iv) of the definition of “Parent Debt Offering”.
(d)    The definition of “Excluded Property” is amended and restated in its
entirety as follows:
“Excluded Property” means (i) the Excluded Real Property, (ii) for so long as
the Midla Natchez Lateral Debt is outstanding and is secured by such Equity
Interests, Equity Interests in Midla Financing, Midla and MLGT, (iii) Equity
Interests in any Person (other than Restricted Subsidiaries) to the extent a
grant of a Lien in respect thereof under the Security Documents is not permitted
by the terms of such Person’s organizational or joint venture documents, in each
case solely to the extent that the applicable Loan Party (y) has previously used
commercially reasonable efforts to obtain any required consents to eliminate or
waive any such restrictions contained in such organizational or joint venture
documents and (z) has not, and will not, directly or indirectly, create, assume,
incur or suffer to exist any Lien on or with respect to such Equity Interests,
other than Liens permitted under Section 7.01, (iv) the FPS Equity Interests,
(v) any contracts, instruments, licenses or other agreements, the grant of a
security interest in which would (A) constitute a violation of a valid and
enforceable restriction in favor of a third party on such grant, unless and
until any required consents shall have been obtained or (B) give any other party
to such contract, instrument, license or other agreement the right to terminate
its obligations thereunder, that would result in, or permit the termination of
the right, title or interest of such Loan Party in or to such contract,
instrument, license or other agreement, in each case, unless such restrictions
are rendered


3




US-DOCS\101819103.9

--------------------------------------------------------------------------------




ineffective under the Uniform Commercial Code or any other Laws of any
applicable jurisdiction; provided, however, that the Collateral shall include
(and the definition of Excluded Property shall not then include) any such
contract or agreement immediately at such time as the contractual or legal
provisions referred to above shall no longer be applicable or such required
consent shall have been received, (vi) any property or asset, the grant of a
security interest in which would be void, voidable or illegal under any
applicable Law, (vii) property and assets with respect to which the
Administrative Agent reasonably determines the time or expense of obtaining a
pledge or grant of a security interest therein outweighs the benefits thereof,
(viii) any property subject to a purchase money or capital lease financing
arrangement or similar arrangement, in each case permitted pursuant to Section
7.03(f), to the extent that and for so long as a grant of a security interest
therein would violate or invalidate such purchase money or capital lease
arrangement or create a right of termination in favor of any other party thereto
(other than a Loan Party) (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or
other applicable Law), (ix) Excluded Bank Accounts, (x) assets and property of
Unrestricted Subsidiaries, (xi) Equity Interests in AMID Trans-Union GP LLC, a
Delaware limited liability company and Trans-Union Interstate Pipeline, L.P., a
Delaware limited partnership, and (xii) Equity Interests constituting an amount
greater than 66 2/3% of the voting Equity Interests of any Foreign Subsidiary or
any Domestic Subsidiary substantially all of which Subsidiary’s assets consist
of the Equity Interest in a CFC. Notwithstanding anything to the contrary,
“Excluded Property” shall not include any proceeds, substitutions or
replacements of any “Excluded Property” referred to in clauses (i) through (xii)
(unless such proceeds, substitutions or replacements would themselves constitute
“Excluded Property” referred to in any of clauses (i) through (xii)).
(e)    The definition of “Existing Joint Ventures” is amended and restated in
its entirety as follows:
“Existing Joint Ventures” means, collectively, (a) Delta House Sub, (b) Destin,
(d) Okeanos, (e) Tri-States, (f) Wilprise, (g) Delta House FPS, (i) EnerTrade,
(j) Delta House Oil and Gas Lateral LLC, a Delaware limited liability company,
and (k) Cayenne Pipeline, LLC, a Delaware limited liability company.
(f)    The following definitions are added to Section 1.01 of the Original
Credit Agreement where alphabetically appropriate:
“First Amendment” means the First Amendment to Second Amended and Restated
Credit Agreement, dated as of June [29], 2018, by and among Parent, the
Borrowers, the Guarantors, the Administrative Agent and the Lenders party
thereto.


4




US-DOCS\101819103.9

--------------------------------------------------------------------------------




“First Amendment Effective Date” has the meaning specified in the First
Amendment.
“Marine Terminals Sale Consent” means, that certain Letter Agreement (Consent)
dated as of June 22, 2018 by and among Parent, the Borrowers, the Guarantors,
the Administrative Agent and the Lenders party thereto.
“Refined Products Sale Consent” means, that certain Letter Agreement (Consent)
dated as of February 20, 2018 by and among Parent, the Borrowers, the
Guarantors, the Administrative Agent and the Lenders party thereto.
“Southcross Acquisition Agreement” means, collectively (a) that certain
Agreement and Plan of Merger, dated October 31, 2017, among Parent, American
Midstream GP, LLC, Southcross Energy Partners, L.P. and Southcross Energy
Partners GP, LLC and (b) that certain Contribution Agreement, dated October 31,
2017, among Parent, American Midstream GP, LLC and Southcross Holdings, LP, in
each case, as amended or otherwise modified in any respect not adverse to the
interests of the Administrative Agent or the Lenders.
“Southcross Transaction” means the contemplated acquisition by merger or
otherwise by Parent or one or more of its affiliates of equity interests in
affiliates of Southcross Energy Partners, L.P. pursuant to the Southcross
Acquisition Agreement.
2.2    Amendments to Section 2.04 (Prepayments) of the Original Credit
Agreement.
(a)    Section 2.04 is amended by amending and restating Section 2.04(c) in its
entirety as follows:
(c) (i) Upon the occurrence of any Disposition or series of related Dispositions
consummated after the First Amendment Effective Date (including, for the
avoidance of doubt, the Dispositions contemplated by the Marine Terminals Sale
Consent and the Refined Products Sale Consent) the Net Cash Proceeds of which
exceed $5,000,000, the Borrowers shall prepay the Loans by an amount equal to
the lesser of (A) 100% of the Net Cash Proceeds received by any Loan Party from
such Disposition (or series of related Dispositions) and (B) the aggregate
amount of the Loans then outstanding, immediately upon receipt of such Net Cash
Proceeds by Parent, the Borrowers or any of their Restricted Subsidiaries, and
(ii) upon the occurrence of any event or circumstances which results in the
realization of Extraordinary Receipts, the Borrowers shall prepay the Loans by
an amount equal to 100% of such Extraordinary Receipts immediately upon receipt
of such Extraordinary Receipts by Parent, the Borrowers or any of their
Restricted Subsidiaries, provided, however, that, with respect to this clause
(ii), at the election


5




US-DOCS\101819103.9

--------------------------------------------------------------------------------




of the Borrowers (as notified by the Borrower Representative to the
Administrative Agent on or prior to the date of receipt of such Extraordinary
Receipts), and so long as no Default shall have occurred and be continuing, the
Parent or such Loan Party may apply within twelve months after the receipt of
such Extraordinary Receipts to reinvest in assets useful in the business of the
AMID Borrower or any of its Restricted Subsidiaries (it being understood that
(A) such proceeds that are not reinvested pursuant to this sentence shall
constitute Extraordinary Receipts, (B) all such proceeds shall constitute
Extraordinary Receipts notwithstanding any investment notice if there is a
Default at the time of a proposed reinvestment and (C) prepayment shall be
required with such Extraordinary Receipts promptly after any earlier date on
which the Borrowers have determined not to use such Extraordinary Receipts for
any such purpose). The provisions of this section do not constitute consent to
any Dispositions by the Parent, the Borrowers or any of their Restricted
Subsidiaries not otherwise permitted hereunder.
(b)    Section 2.04 is amended by amending and restating Section 2.04(g) in its
entirety as follows:
(g) Other than as set forth in Section 2.05(c), the Aggregate Commitments shall
not be permanently reduced by any mandatory prepayments required by this
Section.
2.3    Amendments to Section 2.05 (Termination or Reduction of Commitments) of
the Original Credit Agreement. Section 2.05 is amended by inserting a new
subsection (c) at the end thereof as follows:
(c) (i) Upon consummation of the Disposition contemplated by the Marine
Terminals Sale Consent, the Aggregate Commitments shall be automatically reduced
in an aggregate amount of $200,000,000 (ii) upon consummation of the Disposition
contemplated by the Refined Products Sale Consent, the Aggregate Commitments
shall be automatically reduced in an aggregate amount equal to 50% of the Net
Cash Proceeds of such Disposition and (iii) upon consummation of any other
Disposition (or series of related Dispositions) the Net Cash Proceeds of which
exceed $15,000,000, the Aggregate Commitments shall be automatically reduced in
an aggregate amount equal to 25% of the Net Cash Proceeds of such Disposition
(or series of related Dispositions); provided, that, in each case, (x) if, after
giving effect to any such reduction of the Aggregate Commitments, the Letter of
Credit Sublimit exceeds the amount of the Aggregate Commitments, such Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess (and
the Borrowers shall be allowed to Cash Collateralize the amount of such excess,
to the extent any Letter of Credit was outstanding in excess of such reduced
Letter of Credit Sublimit at the time of such reduction), and, (y) if, after
giving effect to any such reduction of the Aggregate Commitments, the Blackwater
Sublimit exceeds the amount of the Aggregate Commitments,


6




US-DOCS\101819103.9

--------------------------------------------------------------------------------




such Blackwater Sublimit shall be automatically reduced by the amount of such
excess. Any such reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued and unpaid up to the effective date of any such reduction of the
Aggregate Commitments shall be paid on the effective date of such reduction.
2.4    Amendments to Section 7.19 (Financial Covenants) of the Original Credit
Agreement. Section 7.19 is amended and restated in its entirety as follows:
7.19 Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Parent to be less than the
ratio set forth below for such fiscal quarter then ending.
Fiscal Quarter Ending
Consolidated Interest Coverage Ratio
June 30, 2018
2.50:1.00
September 30, 2018
2.00:1.00
December 31, 2018
1.75:1.00
March 31, 2019
1.75:1.00
June 30, 2019 and thereafter
2.00:1.00



(b)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Parent to be greater than the ratio
set forth below for such fiscal quarter then ending.
Fiscal Quarter Ending
Consolidated Total Leverage Ratio
June 30, 2018
6.15:1.00
September 30, 2018
6.25:1.00
December 31, 2018
5.50:1.00
March 31, 2019 and thereafter
5.00:1.00 (or 5.50:1.00 during a Specified Acquisition Period)



(c)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as of the end of any fiscal quarter of Parent to be greater than
the ratio set forth below for such fiscal quarter then ending.


7




US-DOCS\101819103.9

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Consolidated Secured Leverage Ratio
June 30, 2018
4.00:1.00
September 30, 2018
3.75:1.00
December 31, 2018 and thereafter
3.50:1.00



Section 3.    Conditions Precedent to First Amendment Effective Date. This
Amendment and the amendments set forth in Section 2 of this Amendment shall
become effective on the date (the “First Amendment Effective Date”) on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.01 of the Original Credit Agreement):
3.1    Amendment Counterparts. The Administrative Agent shall have received
executed counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment from the Administrative Agent, the Collateral Agent,
the L/C Issuers, the Required Lenders and the Loan Parties.
3.2    Consent Fees. The Administrative Agent shall have received, for the
account of each of the Lenders party hereto that has executed and delivered a
signature page to this Amendment prior to the First Amendment Effective Date, a
consent fee in the amount of 0.15% of the aggregate amount of such Lender's
final allocated Commitment on the First Amendment Effective Date which fee is
due and payable under the Fee Letter, dated as of June 22, 2018, by and among
the Borrowers, Parent, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
3.3    Perfection Certificate. The Administrative Agent and the Collateral Agent
shall have received an updated Perfection Certificate substantially in the form
of Exhibit E to the Original Credit Agreement.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the First Amendment Effective Date specifying
its objection thereto.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each of the
undersigned Loan Parties does hereby adopt, ratify, and confirm each Loan
Document to which it is a party, as amended hereby, and its obligations
thereunder. Each of the Loan Parties hereby (a) acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein, and (b)


8




US-DOCS\101819103.9

--------------------------------------------------------------------------------




represents and warrants to the Lenders that: (i) as of the First Amendment
Effective Date, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date and (ii) (A) as of the First Amendment Effective
Date, no Default has occurred and is continuing and (B) immediately after giving
effect to this Amendment, no Default will have occurred and be continuing.
4.3    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrowers and the Guarantors or any of their
respective officers in connection therewith are “Loan Documents” as defined and
described in each of the Original Credit Agreement and the Credit Agreement and
all of the terms and provisions of the Loan Documents relating to other Loan
Documents shall apply hereto and thereto.
4.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
4.5    Release.    Each of the Loan Parties, on its behalf and on behalf of its
subsidiaries (collectively, the “Releasing Parties”), hereby acknowledges and
stipulates that as of the First Amendment Effective Date none of the Releasing
Parties has any claims or causes of action of any kind whatsoever under or in
connection with the Loan Documents against the Administrative Agent, any Lender,
any of their Affiliates or any of their respective officers, directors,
employees, agents, attorneys or representatives, or against any of their
respective predecessors, successors or assigns (each of the foregoing,
collectively, the “Released Parties”). To the extent permitted by law, each of
the Releasing Parties hereby forever releases, remises, discharges and holds
harmless the Released Parties from any and all claims, causes of action, demands
and liabilities of any kind whatsoever, whether direct or indirect, fixed or
contingent, liquidated or nonliquidated, disputed or undisputed, known or
unknown, that any of the Releasing Parties has or may acquire in the future
relating in any way to any event, circumstance, action or failure to act, in
each case under or in connection with the Loan Documents, through the First
Amendment Effective Date.
4.6    NO ORAL AGREEMENT. THIS AMENDMENT, THE ORIGINAL CREDIT AGREEMENT AND/OR
THE CREDIT AGREEMENT (AS APPLICABLE) AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.


9




US-DOCS\101819103.9

--------------------------------------------------------------------------------




4.7    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of page left intentionally blank]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


AMERICAN MIDSTREAM PARTNERS, LP,
By: American Midstream GP, LLC, its sole
general partner
AMERICAN MIDSTREAM, LLC,
AMERICAN MIDSTREAM FINANCE CORPORATION,
AMERICAN MIDSTREAM MARKETING, LLC,
AMERICAN MIDSTREAM (ALABAMA GATHERING), LLC,
AMERICAN MIDSTREAM (ALABAMA INTRASTATE), LLC,
AMERICAN MIDSTREAM (ALATENN), LLC,
AMERICAN MIDSTREAM (LOUISIANA INTRASTATE), LLC,
AMERICAN MIDSTREAM (MISSISSIPPI), LLC,
AMERICAN MIDSTREAM (SIGCO INTRASTATE), LLC,
AMERICAN MIDSTREAM (TENNESSEE RIVER), LLC,
AMERICAN MIDSTREAM ONSHORE PIPELINES, LLC,
AMERICAN MIDSTREAM OFFSHORE (SEACREST), LP,
By: American Midstream, LLC, its
general partner
AMERICAN MIDSTREAM (BURNS POINT), LLC,
AMERICAN MIDSTREAM CHATOM, LLC,
AMERICAN MIDSTREAM CHATOM UNIT 1, LLC,
AMERICAN MIDSTREAM CHATOM UNIT 2, LLC,
AMERICAN MIDSTREAM MADISON, LLC,
HIGH POINT GAS TRANSMISSION HOLDINGS, LLC,
HIGH POINT GAS TRANSMISSION, LLC,
HIGH POINT GAS GATHERING HOLDINGS, LLC,
HIGH POINT GAS GATHERING, L.L.C.,
AMERICAN MIDSTREAM (LAVACA), LLC,
CENTANA GATHERING, LLC,
CENTANA OIL GATHERING, LLC,
AMERICAN MIDSTREAM REPUBLIC, LLC,
AMERICAN MIDSTREAM COSTAR, LLC,
AMERICAN MIDSTREAM GAS SOLUTIONS, LP,
By: American Midstream Gas Solutions GP,
LLC, its general partner
AMERICAN MIDSTREAM GAS SOLUTIONS GP, LLC,
AMERICAN MIDSTREAM GAS SOLUTIONS LP, LLC,
AMERICAN MIDSTREAM BAKKEN, LLC,
AMERICAN MIDSTREAM PERMIAN, LLC,
AMERICAN MIDSTREAM EAST TEXAS RAIL, LLC,
AMERICAN MIDSTREAM DELTA HOUSE, LLC,
AMERICAN MIDSTREAM MESQUITE, LLC.
AMERICAN MIDSTREAM TRANSTAR GAS PROCESSING, LLC,
AMERICAN MIDSTREAM AMPAN, LLC,
AMERICAN MIDSTREAM EMERALD, LLC,
AMERICAN MIDSTREAM PINEY WOODS, LLC,
AMERICAN MIDSTREAM MIDLA RECONFIGURATION, LLC,
D-DAY OFFSHORE HOLDINGS, LLC
PAM ACQUISITION COMPANY, LLC
PANTHER PIPELINE, LLC
PANTHER OFFSHORE GATHERING SYSTEMS, LLC
PANTHER OPERATING COMPANY, LLC
MAIN PASS OIL GATHERING COMPANY, LLC
AMERICAN PANTHER, LLC




By: /s/ Eric T. Kalamaras         
Eric T. Kalamaras
Senior Vice President and Chief Financial Officer




AMERICAN MIDSTREAM TERMINALING, LLC,
AMERICAN MIDSTREAM BLACKWATER, LLC,
BLACKWATER INVESTMENTS, INC.,
BLACKWATER MIDSTREAM CORP.,
BLACKWATER GEORGIA, L.L.C.,
BLACKWATER HARVEY, LLC,
BLACKWATER MARYLAND, L.L.C.,
BLACKWATER NEW ORLEANS, L.L.C.,
ARGO MERGER GP SUB, LLC
AMID MERGER LP
By: Argo Merger GP Sub, LLC,
its general partner
AMID CRUDE OIL SERVICES LLC,
AMID PAYMENT SERVICES LLC,
AMID REFINED PRODUCTS LLC,
AMID ENERGY PRODUCTS SUPPLY LLC,
AMID CRUDE TRUCKING LLC,
AMID CRUDE OIL STORAGE LLC,
AMID SILVER DOLLAR PIPELINE LLC
AMID NLR LLC,
AMID CADDO LLC,
AMID ST. CROIX LLC,
AMID LIQUIDS TRUCKING LLC,






By: /s/ Eric T. Kalamaras         
Eric T. Kalamaras
Senior Vice President and Chief Financial Officer





BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
By
 
/s/ Kevin Ahart
 
Name: Kevin L. Ahart
 
Title: Vice President






BANK OF AMERICA, N.A., as Lender and L/C Issuer
By
 
/s/ Christopher DiBiase
 
Name: Christopher DiBiase
 
Title: Director








BMO HARRIS BANK N.A.,
as a Lender



By:        /s/ Kevin Utsey    
Name: Kevin Utsey
Title: Managing Director







ABN AMRO CAPITAL USA LLC,
as a Lender



By:        /s/ Maarten M. Terlouw    
Name: Maarten M. Terlouw
Title: CEO Americas






By:        /s/ Casey Lowary    
Name: Casey Lowary
Title: Managing Director





NATIXIS, NEW YORK BRANCH,
as a Lender



By:        /s/ Jarrett Price    
Name: Jarrett Price
Title: Director






By:        /s/ Vikram Nath    
Name: Vikram Nath
Title: Director


  

BARCLAYS BANK PLC,
as a Lender



By:        /s/ Sydney G. Dennis    
Name: Sydney G. Dennis
Title: Director





CITIBANK, N.A.,
as a Lender



By:        /s/ Thomas Benavides    
Name: Thomas Benavides
Title: Director





ROYAL BANK OF CANADA,
as a Lender



By:        /s/ Jay T. Sartain    
Name: Jay T. Sartain
Title: Authorized Signatory





SANTANDER BANK, N.A.,
as a Lender



By:        /s/ Mark Connelly    
Name: Mark Connelly
Title: Senior Vice President






By:        /s/ Puiki Lok    
Name: Puiki Lok
Title: Vice President











UBS AG, STAMFORD BRANCH,
as a Lender



By:        /s/ Houssem Daly    
Name: Houssem Daly
Title: Associate Director










By:        /s/ Darlene Arias    
Name: Darlene Arias
Title: Director
  

EAST WEST BANCORP, INC.,
as a Lender



By:        /s/ Patrick Leznicki    
Name: Patrick Leznicki
Title: Senior Vice President







NBH BANK,
as a Lender



By:        /s/ Sarah Burchett    
Name: Sarah Burchett
Title: Managing Director - Energy










10




US-DOCS\101819103.9